DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot in view of new grounds for rejection.
Furthermore, it is noted that Applicant indicates that claim 9-20 were previously allowed.  However, page 2 of the previous Office Action state that claims 9-20 were directed to an invention that is independent or distinct from the invention originally claimed and therefore, withdrawn from consideration.  

Election/Restrictions
Newly submitted (as previously indicated) claims 9-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally presented claim 1 discloses a display device including a 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over TATARA (US 2012/0287092) in view of KIM et al (US 2015/0103103).
Regarding claim 1, TATARA discloses a display unit (abstract) comprising: a plurality pixels (Figure 7), respective ones of the plurality of pixels including four sub-pixels consisting of an R sub-pixel, a G sub-pixel, B sub-pixel, and a W sub-pixel (paragraph 57) respective ones of the four sub-pixels including a light emitting element, a capacitor, a first transistor 23 configured to provide potential to the capacitor, and a second transistor 22 configured to provide a drive current to the light emitting element 31 configured to propagate a control voltage, respective ones of the plurality of scanning lines connected to control terminals of the first transistors of the four subpixels (paragraph 159-166, 188); and a plurality of voltage supply lines 32 configured to propagate a predetermined voltage, respective ones of the plurality of voltage supply lines connected to first terminals of the second transistors of the four sub-pixels, wherein the first transistors of each of the four sub-pixels has a width to length ratio (paragraph 159-166, 188), wherein the first transistors of each of the four sub-pixels are dimensioned such that: a first width to length ratio of the R sub-pixel, a second width to length ratio of the first transistor of the G subpixel, a third width to length ratio of the first transistor of the B sub-pixel and a fourth width to length ratio of the W sub pixel (paragraph 159, 188).  However, TATARA does not expressly disclose wherein the first transistors of each sub-pixel are dimensioned such that the length to width ratio are different.  In a similar field of endeavor, KIM discloses wherein the first transistors of each sub-pixel are dimensioned such that the length to width ratio are different (paragraph 65-70; aspect ratio of pixel can vary).  Therefore it would have been obvious to a person of ordinary skill in the art to modify TATARA to include the teachings of KIM, since modification of aspect ratio of a transistor is well known and conventional in the art and would provide a design choice based on electrical characteristics and layout needs.  Furthermore, as both inventions are analogous, such a modification would provide the four sub-pixels disclosed in TATARA to define each transistor with different aspect ratios as detailed by KIM.


Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TATARA further discloses wherein respective ones of the plurality of scanning lines extend along a first direction (Figure 1, 2, 7).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TATARA further discloses wherein respective ones of the plurality of voltage supply lines extend along the first direction (Figure 1, 2, 7).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TATARA further discloses further comprising a plurality of first lines, wherein respective ones of the plurality of first lines extend along a second direction (Figure 2, 4A-5D, 7).
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TATARA further discloses wherein, in respective ones of the four sub-pixels, a first terminal of the first transistor is connected to one of the plurality of first lines, and a second terminal of the first transistor is connected to a first electrode of the capacitor (Figure 2, 4A-5D, 7).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TATARA further discloses wherein the plurality of first lines is a plurality of signal lines (Figure 2, 4A-5D, 7).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TATARA further discloses wherein, in respective 
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TATARA further discloses wherein the first transistor is in a conductive state during a correction period to detect a current through the second transistor (paragraph 74, 85, 92).
Regarding claim 22, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  TATARA further discloses wherein the first transistor is a writing transistor (Figure 2).
Allowable Subject Matter
Claims 21 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior Art of record fail to disclose fourth width to length ratio as claimed in relation to first, second, and third width to length ratio.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.